Citation Nr: 0525569	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS), claimed as human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from April 1977 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision.  In a September 2002 
decision, the Board denied the veteran's claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC) and in June 2003, the CAVC vacated the decision 
and remanded for further development.  The Board remanded the 
case to the RO in January 2004 and it has returned for 
adjudication.


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran currently has AIDS or HIV related to his service.


CONCLUSION OF LAW

The criteria for service connection for AIDS, claimed as HIV, 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, VCAA notice was provided to the veteran in a 
January 2004 letter.  This letter advised him of the first, 
second and third elements required by Pelegrini II.  In 
addition, it specifically told him that he had to support his 
claim with appropriate evidence.  Subsequent supplemental 
statements of the case issued in May 2004 and June 2004 also 
notified him of the specific reasons why his claim was 
denied, and the information and evidence needed to 
substantiate the claim.  

The Board acknowledges that the veteran was not explicitly 
asked "Give us everything you have pertaining to your 
claim" or something to that effect so as to literally comply 
with the "fourth element" notice requirement.  Nonetheless, 
the Board finds no prejudice has resulted due to this defect.  
The  Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a full, valid VCAA notice be provided 
before the agency of original jurisdiction (AOJ) decision: 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Although the January 2004 notice letter did not specifically 
contain the "fourth element" (i.e., telling him to provide 
any relevant evidence in his possession), he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.  When considering the January 2004 notice 
letter and the other documents sent to him (the supplemental 
statements of the case referenced above as well as a 
September 2000 development letter, a March 2001 rating 
decision, a July 2001 rating decision, an April 2002 
statement of the case, a June 2002 Board remand, a September 
2002 Board decision, and a January 2004 Board remand), as a 
whole, the Board finds that he was made abundantly aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  VA has, therefore, complied with 
the VCAA notice content requirements.  

Any defect concerning the timing of the VCAA notice 
requirement was harmless error, as well.  Although the 
January 2004 notice was not given prior to the first AOJ 
adjudication of the claim (in March 2001), it was provided 
before the readjudication of the claim in the May 2004 
supplemental statement of the case.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notice 
letter.  For these reasons, deciding the appeal is not 
prejudicial error to the veteran.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the duty to assist, the Board notes that VA 
and private medical records are in the file, as are several 
letters from private physicians (summarized below).  The 
veteran has not referenced any outstanding records that he 
wants VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.   

The Board remanded this case in June 2002 to afford the 
veteran a hearing at the RO before a veterans law judge.  A 
hearing was scheduled, but the veteran canceled the hearing 
and requested that his file be certified to the Board.

Although a formal VA examination was not conducted relating 
to the veteran's claim, the Board did ask a Veterans Health 
Administration (VHA) physician to review the claims file and 
issue an opinion (which was done in August 2004).  The 
veteran and his representative were sent a copy of this 
opinion letter in October 2004 and were provided an 
opportunity to respond.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

II.  Claim for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran essentially claims that he has AIDS/HIV as a 
result of having been tattooed while on active duty in 1979.  
He has a current disability: VA and private medical records 
reflect diagnoses of AIDS and HIV infection as early as May 
2000 (nearly 20 years after discharge).  

Service medical records are negative for treatment for AIDS 
or HIV-related illness.  The reports of examinations 
conducted in January 1980, June 1980, and November 1981 note 
a scar on the veteran's right arm but no other identifying 
body marks, scars, or tattoos.  In a May 2004 statement, the 
veteran wrote that these reports did not mention his tattoo 
because he was not asked to remove his shirts during the 
examinations.  He has also submitted statements from his 
mother and sister (dated in October 2002) who essentially 
stated that he did not have tattoos before entering active 
duty but had a tattoo on his back upon separation.  In a May 
2001 statement, his former spouse wrote that she had 
accompanied him when he got a tattoo on his back in 1979.  In 
a November 2004 statement, a buddy of the veteran wrote that 
he had seen a tattoo on the left side of the veteran's back 
while serving with him on active duty in 1979.  Finally, the 
veteran has submitted a color photograph which apparently 
depicts the tattoo on his upper left back.  

The veteran has presented several private medical opinions in 
support of his claim.  In a June 2001 statement, M. A., M.D., 
wrote that "[d]epending on the hygiene of the tattoo parlor, 
it is unlikely, but . . . possible to contract HIV from 
receiving a tattoo."  In an October 2003 statement, S. G., 
M.D., stated (in pertinent part) that 

[tattooing], with contaminated needles, 
would . . . be a possible source of 
transmission of this disease.  Whether or 
not [the veteran] contracted AIDS through 
[tattooing], I cannot definitely answer; 
however, I can certainly attest to this 
possibility . . .   

In a January 2004 letter, R.F., M.D., opined that the veteran 
had contracted AIDS by getting the tattoo in 1979 and that no 
other sources of HIV infection were noted in his medical 
records.  Dr. F. further wrote that

[n]eedle sticks are a well-known and . . 
. established method of transmission of 
HIV.  The incidence of infection from a 
needle stick is below 1% and runs between 
0.1% to 0.5%.  Because of the risk of 
transmission, policies on needle stick 
exposure are standardized and have been 
implemented in every hospital and clinic 
which uses needles.  Anyone who sustains 
a needle stick must fill out paperwork, 
be counseled on the risk of HIV infection 
and offered anti-HIV medication free of 
charge.  Contraction of AIDS from needle 
sticks is extremely rare but real.

The National Institute of Environmental 
Health Services states that tattooing is 
not without risk.  There have been cases 
of hepatitis B transmission through 
tattooing and transmission of hepatitis C 
and HIV are also felt possible with lack 
of proper sanitation.  Although there 
have not been cases reported of HIV 
transmission from tattoos, transfer of 
blood from dirty needles is possible and 
therefore transmission of the HIV virus 
is possible.  In reviewing the medical 
records of [the veteran], there are no 
other sources of HIV infections noted 
other than the tattoo.  

Dr. F. attached copies of three articles prepared by the 
Centers for Disease Control and Prevention (CDC), none of 
which actually state that HIV can be transmitted via 
tattooing.  Although one of the articles noted that health 
care workers had been infected with HIV after being stuck 
with needles containing HIV-infected blood, the same article 
went on to explicitly state that "CDC knows of no instances 
of HIV transmission through tattooing . . . ."  

Thus, the private medical opinions submitted by the veteran 
do little to advance his claim.  Both Dr. A. and Dr. G. 
merely state that transmission of the AIDS virus in the 
tattooing process is possible, at least in theory.  These 
opinions are speculative at best.  In a number of cases, the 
Court has provided guidance as to this aspect of weighing 
medical opinion evidence.  In Davis v. West, 13 Vet. App. 
178, 185 (1999), the Court found that any medical nexus 
between in-service radiation exposure and fatal lung cancer 
was speculative at best where a physician opined that it was 
probable that the cancer was related to in-service exposure.  

Further, Dr. F. acknowledged what was confirmed by the 
literature he provided: there have been no reported cases of 
HIV transmission from tattoos.  

While the (albeit small) risk of HIV transmission via a stick 
from a contaminated needle remains present, there has been no 
objective evidence in this case that the veteran was actually 
stuck with a contaminated needle when getting a tattoo (or at 
any other time during active duty, for that matter).  In a 
February 2004 statement, he described how he had gone to a 
poorly lit, "small and gloomy" tattoo shop in 1979.  The 
tattoo artist reportedly did not wear gloves, use sterilized 
equipment, change needle heads (following a previous 
customer), or instruct the veteran as to caring for the 
tattoo to prevent infection.  This tattoo shop subsequently 
closed.  In any case, there is virtually no way to verify 
whether, over 20 years ago, the veteran was actually stuck 
with a needle contaminated with HIV in a now-defunct tattoo 
shop.  

Moreover, a VHA opinion the Board obtained casts further 
doubt on the connection between HIV and tattoos.  In an 
August 2004 letter, an associate professor of internal 
medicine and the chairman of a VA Medical Center Infection 
Control department confirmed that he had reviewed the case 
file as well as literature concerning the possible 
relationship between tattoos and HIV transmission.  The VA 
physician wrote (with emphasis in original) that 

Tattooing is a theoretical but not proven 
risk for the acquisition of HIV. . . . 
Some recent studies continue to 
corroborate the weak association or lack 
of association between tattooing and HIV 
transmission.  

·  In a prospective cohort study of 
prison inmates in Bangkok, Thailand, 
the presence of a tattoo was weakly 
associated with HIV.  The Odds Ratio 
(OR) was 1.23 with 95% confidence 
intervals of 1.01-1.52[.]

·  In a cross-sectional analysis of 
blood donors in Brazil, looking at 
the seroprevalence of transfusion-
transmitted diseases (hepatitis C, 
hepatitis B and HIV), the presence 
of a tattoo was associated with 
Hepatitis C (OR 6.41, 95% CI 1.29-
31.84) but not with Hepatitis B or 
HIV[.]

·  Closer to home, in a 
seroprevalence study of prison 
inmates in New Mexico who were 
intravenous drug abuses, receipt of 
a tattoo in jail was associated with 
hepatitis B and C but not with HIV.

If the [veteran] received his HIV through 
the tattoo process, he would be the 
world's first reported case.

Have other potential risk factors been 
eliminated?  I am not sure.  The 
[veteran] in [a June 2001 letter] lists 
his negative risk factors [:] "I have 
previously stated, and reaffirm, that I 
have no history of homosexual activity, 
sex with prostitutes, or blood 
transfusions."  This is affirmed in the 
notes of his physicians . . . . [one of 
whom] also notes a lack of intravenous 
drug use.  While these are important risk 
factors for the transmission of HIV, 
another important risk factor is missing: 
heterosexual contacts.  In the past 25-30 
years how many sexual partners has the 
[veteran] had?  We know of at least 2, 
his current and former wives.  

The records do not indicate the 
serological status of either of the two.  
[Furthermore], in none of the medical 
records has this question been 
specifically asked of the [veteran] by 
any of his providers. . . . The 
importance of resolving this issue is 
that the [veteran] has other evidence of 
sexually transmitted diseases.  His 
records show a prior history of 
gonorrhea, genital warts and genital 
herpes.  Did he contract these from his 
wives, or from other sexual contacts?  

In the absence of a proven association of 
HIV transmission through tattooing and 
the possibility of other risk factors 
being present (i.e.[,] Heterosexual 
contact) the weight of evidence for the 
[veteran's] claim is very weak.  

References: 

HIV infection and risk factors among 
Bangkok prisoners, Thailand: a 
prospective cohort study.  Thaisri H. BMC 
Infectious Disease, 2003; 3(1) p25[.]

Tattooing and transfusion transmitted 
diseases in Brazil: a hospital based 
cross-sectional matched study.  De 
Nishioka SA.  European Journal of 
Epidemiology.  2003; 18(5) 441-49[.]

Association between heroin use, needle 
sharing and tattoos received in prison 
with hepatitis B and C positivity among 
street recruited injecting drug users in 
New Mexico, USA.  Samuel MC.  
Epidemiology and Infection, 2001; 127(3) 
p 475-84.

Infectious complications of tattoos.  
Long GE.  Clinical Infectious Diseases, 
1994; 18(4) p 610-19.

Although he was diagnosed as having herpes simplex penile 
lesions in July 2000 and a genital wart in December 2000, the 
veteran has repeatedly (in a June 2001 


written statement and in medical records dated between May 
2000 and January 2004) denied any history of homosexual 
activity, intravenous drug use, or sex with prostitutes.  He 
has been married twice and in an August 2005 statement, wrote 
that both of his former wives told him that they were not and 
are not HIV positive.  

Regardless, the Board need not speculate as to other possible 
sources of the veteran's AIDS or HIV infection.  His claim 
has been consistent: that he contracted this condition from 
the placement of a tattoo in 1979.  As noted above, there is 
nothing in the service medical records indicating that he had 
AIDS or HIV in service, or even that he received a tattoo at 
that time.  Even assuming that he did get a tattoo while on 
active duty in 1979, he nevertheless was not diagnosed as 
having AIDS/HIV until nearly 20 years after his discharge.  
No physician has specifically opined that his current 
condition is the direct result of this tattoo placement.  
Indeed, the VA physician's conclusion in August 2005 
(following a review of the claims folder and relevant medical 
literature) that transmission of HIV via a tattoo is, at 
best, a theoretical but not proven possibility is highly 
persuasive and actually echoes conclusions made by the 
veteran's own private physicians.  

The Board has also reviewed the report of a study submitted 
by the veteran's representative in August 2005, entitled 
"Elevated Prevalence of Hepatitic C Infection in Users of 
United States Veterans Medical Centers," published in a 
January 2005 issue of a journal named "Hepatology."  
Medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  

Aside from the fact that this journal article addresses 
hepatitis C rather than HIV, it also contains language which 
suggests at most only an association with tattoos and 
hepatitis C seropositivity, rather than any direct 
correlation.  For example:

Although tattoos have not been designated 
as a risk factor in the United States, we 
found that tattoos were associated with 
seropositivity, even after adjusting for 
intravenous drug use.  Unfortunately, we 
do not have information about how tattoos 
were acquired (e.g., professional 
facility vs. prison tattoo vs. other, 
United States vs. abroad).  In a post hoc 
analysis, tattoos remained significantly 
associated with HCV [hepatitis C virus] 
seropositivity after adjusting for 
injection drug use, incarceration, and 
nonparticipation . . . . Four subjects 
who had tattoos and HCV did not report 
blood transfusion, injection drug use, or 
incarceration.  Future studies should 
attempt to determine the specific risk 
factors for tattoo-associated HCV.  Also, 
like incarceration and homelessness, it 
is possible that receipt of a tattoo is a 
marker for another risk factor for which 
we were unable to adjust.

In any case, this article simply does not discuss any 
relationship between HIV transmission and tattooing.  
Moreover, generic medical literature that does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case generally does not have probative 
value in deciding issues on appeal.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996). 

In sum, the weight of the evidence demonstrates that the 
veteran's current AIDS/HIV began years after his active duty 
and was not incurred in service.  To the extent that the 
veteran himself has claimed he currently has AIDS/HIV which 
manifested during the placement of a tattoo during active 
duty, the Board notes that as a layman, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection, 


the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for AIDS, claimed as HIV, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


